IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JUANTEZ TOOLEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3324

DEPARTMENT OF BUSINESS
AND PROFESSIONAL
REGULATION,

     Appellee.
_____________________________/

Opinion filed January 8, 2015.

An appeal from Department of Business and Professional Regulation.

Juantez Tooley, pro se, Appellant.

J. Layne Smith, General Counsel, Garnett W. Chisenhall, Chief Appellate Counsel,
Brittany B. Griffith, Assistant General Counsel, Department of Business and
Professional Regulation, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.